COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-111-CR
 
  
EX 
PARTE DENNIE ROBERT MATTHEWS
  
  
------------
 
FROM 
THE 78TH DISTRICT COURT OF WICHITA COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Dennie 
Robert Matthews is attempting to appeal the trial court’s denial of his 
application for a writ of habeas corpus challenging his misdemeanor 
conviction.  We dismiss the appeal for want of jurisdiction.
        The 
trial court signed the order denying habeas relief on January 15, 2004; 
therefore, appellant’s notice of appeal (NOA) was due February 17, 2004.  
Tex. R. App. P. 4.1(a), 
26.2(a)(1); Rodarte v. State, 860 S.W.2d 108, 109-10 (Tex. Crim. App. 
1993).  Appellant did not, however, file his NOA until March 10, 2004.
        On 
March 18, we notified appellant of our concern that we lacked jurisdiction over 
the appeal due to its untimeliness and that the appeal was subject to dismissal 
absent a response showing grounds for continuing the appeal.  In response, 
appellant asserted that his NOA was timely because his request for findings of 
fact and conclusions of law extended the filing deadline.  See Tex. R. App. P. 
26.1(a)(4).  Rule 26.1(a)(4) is a civil rule and does not apply to 
appellant’s case.  Id.  As appellant noted in his response, 
he petitioned for habeas relief in accordance with article 11.14 of the code of 
criminal procedure.  Tex. Code Crim. Proc. Ann. art. 11.14 
(Vernon 1977).  Accordingly, appellant’s habeas proceeding is criminal, 
not civil, in nature.
        Because 
appellant’s NOA is untimely, we lack jurisdiction over the appeal.  See
Tex. R. App. P. 25.2(b); Olivo 
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Therefore, we 
dismiss the appeal for want of jurisdiction. Tex. R. App. P. 43.2(f).
 
                                                                  PER 
CURIAM
 
PANEL D:   CAYCE, 
C.J.; GARDNER and WALKER, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
April 22, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.